The HONORABLE LeROY L. McKINNON, District Judge
sitting for MR. JUSTICE JOHN W. BONNER, (dissenting).
I respectfully dissent from the foregoing majority opinion.
Dr. Hodgson reported that relator “shows a tremendous amount of anxiety characterized by intense worry and feelings of frustration and insecurity”, that such “anxiety reaction” was of recent origin and apparently “the working condition has had much to do with the development of these symptoms”, and that relator “is not able at this time to continue with the type of work he has been doing and certainly he is not prepared at this time to embark on a new career”. See foregoing opinion.
Dr. Schaeffer, the family physician, submitted a diagnosis of “anxiety reaction” with probable permanent disability. See foregoing opinion. By error, Dr. Schaeffer indicated no job connection, but later corrected this. At all times he indicated full concurrence with Dr. Hodgson’s report.
Dr. Lindstrom advised the Board relator was disabled, but by reason of Dr. Schaeffer’s report of “not job connected” that he would be eligible only for ordinary disability retirement. He later, after being appraised of the correction in Dr. Schaeffer’s report, found relator eligible for an occupational disability retirement allowance.
Three doctors found job related disability. One doctor found no disability. I would find no credible evidence to support the judgment of the Board. Dr. Chemodurow’s testimony would not support any disability retirement. The findings of the other three doctors would support only an occupational disability retirement. I would, therefore, sustain the district court judgment.
*450The majority opinion seems to go beyond this, however. They say in interpreting section 68-901 (i), R.C.M.1947, as amended:
“Whatever the legislature may have intended by the term ‘disease’, it is clear to us that they did not mean to cover personality disorders, anxiety reactions, or difficulties in getting along with one’s supervisors or fellow workers * * *”
Dr. Lindstrom’s report is quoted in the majority opinion, and I would here call attention to the second sentence thereof:
“* * * It appears possible that because of some inadequacy on the part of claimant that his work became an impossible task resulting in a nervous breakdown characterized by the change in personality and so forth * * *”
It would appear to me that the personality disorders, etc., are symptoms. The disability seems to relate to the nervous system, whether a “breakdown” or not. I would point out that in 1968, the year that Dr. Chemodurow found no disability, relator took a civil service examination for “Mid-Level Positions” and was declared ineligible “because of nervous condition”. Relator was on the job fourteen years. Testimony concerning his work, his willingness and his agreeableness, was all complimentary until the last couple of years, when these symptoms developed.
I would affirm the judgment of the district court.